                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAYTON COTE,                                           No. 4:18-CV-01440

                Plaintiff,                             (Judge Brann)

          v.

U.S. SILICA COMPANY, NORFOLK
SOUTHERN CORPORATION,
SCHNELL INDUSTRIES and FB
INDUSTRIES,

               Defendants.

                                       ORDER

      AND NOW, this 14th day of July 2020, following a telephone status

conference held on July 13, 2020, IT IS HEREBY ORDERED that case

management deadlines are extended as follows:

     1.        Discovery deadline:                          September 4, 2020

     2.        Plaintiff’s Expert Reports:                  November 6, 2020

     3.        Defendants’ Expert Reports:                  January 8, 2021

     4.        Supplemental/rebuttal expert reports:        January 22, 2021

     5.        Dispositive motions deadline:                February 26, 2021


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
